DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (US 2010/0121296).

	With reference to claim 1, Noda et al. (hereinafter “Noda”) discloses an
absorbent article (1) comprising an absorbent core (10) sandwiched between a liquid-permeable topsheet (22) and a liquid-impermeable backsheet (30), 
said article having a longitudinal direction along a central longitudinal axis and a transverse direction along a central transverse axis extending perpendicular to said longitudinal axis (figure 1), 
said absorbent article having a front end edge and a back end edge extending in said transverse direction and a first side edge and a second side edge extending in said longitudinal direction (figure 1), 
said absorbent article comprising a front portion, a back portion and a crotch portion located between said front portion and said back portion (see annotated figure 1 below), 
wherein said absorbent core comprises an absorbent component (12), said absorbent component being enclosed by a core cover (11) comprising an upper side and a lower side (figure 2), 
said absorbent component comprising a coherent area (see annotated figure 1 below), said coherent area having an extension in said longitudinal direction in at least said front portion and said crotch portion of said absorbent article (see figure 1 below) and having an extension in said transverse direction over a full width of said absorbent component inside said core cover (see figure 1), said coherent area having a front edgeabsorbent article further comprises a conformance zone, said conformance zone comprising 2 to 200 absorbent clusters as shown in annotated figure 1 below.  
With reference to claim 2, Noda discloses an absorbent article wherein said coherent area comprises absorbent cellulose fibers as set forth in [0036].  
As to claim 3, Noda discloses an absorbent article wherein said absorbent clusters in said conformance zone have a circular, oval or polygonal shape as shown in figure 1.  
With respect to claim 4, Noda discloses an absorbent article wherein said absorbent clusters are clusters comprising or consisting of absorbent cellulose fibres as set forth in [0047].
Regarding claim 5, Noda discloses an absorbent article wherein the absorbent cluster
As to claim 6, Noda discloses an absorbent article wherein said conformance zone comprising said plurality of absorbent clusters is non-contiguous with said coherent area of said absorbent core as shown in figure 1.
 	With reference to claim  7, Noda discloses an absorbent article wherein said conformance zone comprising said plurality of absorbent clusters is contiguous with said coherent area, at least one of said absorbent clusters extending continuously in said longitudinal direction from said back edge of said coherent area as shown in figure 1 below.  


[AltContent: textbox (coherent area front edge)][AltContent: textbox (front end edge)]
[AltContent: connector][AltContent: connector][AltContent: textbox (conformance zone)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (coherent area back edge)][AltContent: arrow][AltContent: textbox (coherent area)][AltContent: arrow][AltContent: arrow][AltContent: textbox (back portion)][AltContent: textbox (crotch portion)][AltContent: textbox (front portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second side edge)][AltContent: textbox (first side edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (back end edge)][AltContent: arrow]
    PNG
    media_image1.png
    794
    591
    media_image1.png
    Greyscale


As to claim 8, Noda discloses an absorbent article wherein said absorbent clusters in said plurality of absorbent clusters are evenly distributed in said transverse and/or in said longitudinal direction in said back portion of said absorbent article as shown in figures 1 and 3.
With reference to claim 13, Noda discloses an absorbent article wherein said back edge of said coherent area is non-linear (i.e., bent) as taught in [0098].  
Regarding claim 16, Noda discloses an absorbent article wherein the coherent area of said absorbent core comprises oblong high density areas of absorbent material (22) extending in said longitudinal direction at least in a front portion of said coherent area as set forth in [0042] and as shown in figure 1.  
With respect to claim 17, Noda discloses an absorbent article wherein said oblong areas extend in said longitudinal direction substantially from said front edge to said back edge of said coherent area as shown in annotated figure 1.  
As to claim 18, Noda discloses an absorbent article wherein a density of absorbent material is higher in said oblong areas than in said plurality of absorbent clusters as set forth in [0042].
With reference to claim 19, Noda discloses an absorbent article wherein an absorbent material composition is the same in said coherent area and in said conformance zone as set forth in [0036] and [0050] where it is disclosed that both the coherent area and conformance zone include pulp.  



Regarding claims 20 and 21, Noda discloses an absorbent article wherein said absorbent component comprises a sealing arrangement for joining said upper and lower sides of said core cover as claimed as set forth in [0035] and as shown in figure 2.  

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2010/0121296).
With respect to claim 9, Noda teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Noda and claim 9 is the provision that the conformance zone has a specific shape.
Absent any teaching of an unexpected result, it would have been obvious to one of ordinary skill in the art to provide the conformance zone of Noda with the desired shape since it has been held that the mere change in shape of an element previously disclosed by the prior art is within the level of ordinary skill in the art.
With respect to claim 10, Noda teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Noda and claim 10 is the provision that the conformance zone decreases in a direction towards said back end edge.
Absent any teaching of an unexpected result, it would have been obvious to one of ordinary skill in the art to provide the conformance zone of Noda with the desired configuration since it has been held that the mere change in shape of an element previously disclosed by the prior art is within the level of ordinary skill in the art.
With respect to claim 11, Noda teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Noda and claim 11 is the provision that absorbent clusters are circular and have a diameter of from 2 to 45 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent clusters of Noda with the desired size and/or shape because Noda discloses that the absorbent clusters may be formed in any shape as set forth in [0096].
As to claim 12, Noda discloses an absorbent article wherein said plurality of absorbent clusters in said conformance zone comprise rod shaped clusters [0096], said rod shaped clusters being arranged parallel to each other or generally parallel to each other in said longitudinal direction of said absorbent article as set shown in figure 1.
The difference between Noda and claim 12 is the provision that absorbent clusters are distributed over a triangular area (i.e., over a specific shape)
Absent any teaching of an unexpected result, it would have been obvious to one of ordinary skill in the art at the time of the invention to distribute the absorbent clusters over the desired area in to provide the article with the desired coverage to present the desired coverage as taught by Noda in [0034].


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2010/0121296) and further in view of Osborn, III (US 6,231.556).
With respect to claim 22, Noda teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Noda provides two side seams as claimed as shown in figure 1.
The difference between Noda and claim 22 is the provision that absorbent component includes a stiffening segment.
Osborn, III teaches an analogous absorbent article that includes a stiffened center as set forth in col. 1, lines 17-20.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent article of Noda with the stiffened center as taught by Osborn, III in order to provide an article that conforms to the shape of the wearer as taught by Osborn, III in col. 3, lines 29-35.
Further, the placement of the stiffened center may be modified as desired for the desired placement as taught by Osborn, III in col. 3, lines 36-48.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noda et al. (US 2010/0069868) is considered relevant for the teachings of bending sections and a projection portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781